In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated June 25, 1997, which denied his motion for leave to serve an amended notice of claim and granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
In light of, inter alia, the transitory nature of the allegedly defective condition which caused the plaintiffs accident, and his history of delay in this case, including his failure to provide the defendant with accurate and complete information concerning the date of the underlying accident until approximately 34 months after the date on which the accident occurred, the Supreme Court did not improvidently exercise its discretion in denying the plaintiffs motion for leave to serve an amended notice of claim and in granting the defendant’s cross motion to dismiss the action (see, General Municipal Law § 50-e [6]; Zapata v City of New York, 225 AD2d 543; Illera v New York City Tr. Auth., 181 AD2d 658). Bracken, J. P., Ritter, Thompson and Krausman, JJ., concur.